 

 

UNiTED STATEs DisTRicT CouRT

lVliDDLE DisTRicT oF FLoRiDA
ORLANDO DlvlsioN

MOOG MARKET|NG, |NC.,

P|aintiff,
v. Case No: 6:18-cv-1765-Or|-28TBS
TD BANK, NAT|ONAL ASSOC|AT|ON,

Defendant.

 

ORDER

|n its two-count Amended Complaint (Doc. 15), P|aintiff l\/loog l\/larketing, lnc. (l\/loog)
alleges that Defendant TD Bank, National Association (TD) divulged l\/loog’s confidential
account information to a former account signatory. l\/loog alleges that TD’s behavior
constitutes negligence and gross negligence (§Y id_. at 5-6). TD now moves to dismiss
Count |_the negligence count--arguing that a binding deposit agreement forecloses that
claim.1 (§Y Doc. 22). Though l\/loog did not attach the deposit agreement to the Amended
Complaint, TD argues that the Court may consider it at this stage because it Was properly
incorporated by reference (Y id_. at 5-6). l\/loog opposes the motion, arguing that the
Court cannot consider Whether the deposit agreement bars l\/loog’s negligence claim
because the agreement is neither part ofthe Amended Complaint nor properly incorporated
into it by reference (w Doc. 24 at 2-3). The Court agrees With l\/loog and denies TD’s

motion.

 

1 TD seeks dismissal of only the negligence claim because it concedes that the
deposit agreement does not govern claims for gross negligence

 

 

 

General|y, a district court in the Eleventh Circuit must “convert a [Ru|e 12(b)(6)]
motion to dismiss into a motion for summary judgment if it considers materials outside the
complaint.” Day v. Taylor, 400 F.3d 1272, 1275-76 (11th Cir. 2005) (citation omitted).
However, exhibits attached to a complaint can be considered With the complaint at the
motion-to-dismiss stage _S_e_e Fed. R. Civ. P. 10(c) (“A copy of a Written instrument that is
an exhibit to a pleading is a part of the pleading for all purposes.”). |\/loreover, the
“incorporation by reference” doctrine allows courts to consider documents referenced in a
complaint at the motion-to-dismiss stage See Thaeter v. Palm Beach Ctv. Sheriff’s Office,
449 F.3d 1342, 1352 n.7 (11th Cir. 2006). A “document attached to a motion to dismiss
may [also] be considered by the court Without converting the motion into one for summary
judgment . . . if the attached document is: (1) central to the plaintiff’s claim; and (2)
undisputed.”2 Hors|ey v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002).

TD’s argument that the deposit agreement should be incorporated by reference into
l\/loog’s Amended Complaint is unpersuasive Documents not physically attached to a
complaint may be incorporated by reference only if “the document’s contents are alleged

in [the] complaint.” Djr, 400 F.3d at 1276 (emphasis added); see also Jordan v. l\/liami-

 

Dade Cty., 439 F. Supp. 2d 1237, 1240 (S.D. F|a. 2006) (“On a motion to dismiss, the
[c]ourt may consider documents attached to the [c]omplaint or directly referred to in the
[c]omp/aint.”) (emphasis added). And a document that is referred to in a complaint but not
attached thereto may only be considered by a court if the document is undisputed. §_<Y

Horsley, 304 F.3d at 1134. Here, the deposit agreement is neither mentioned in, nor

 

2 ln this context, undisputed means “that the authenticity of the document is not
challenged.” Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (citations omitted).

 

 

 

attached to, the Amended Complaint3 Additiona|lyl l\/loog disputes the authenticity of the
deposit agreement (W Doc. 24 at 3). The deposit agreement thus cannot be
incorporated by reference into |Vloog’s Complaint,

Accordingly, the Court declines to consider the deposit agreement at the motion-to-
dismiss stage Because TD’s entire motion to dismiss depends on the evaluation of the
terms of the deposit agreement, the motion must fail. TD’s l\/lotion to Dismiss Count l of

Amended Complaint (Doc. 22) is therefore DEN|ED.

  
  

DONE and ORDERED in Or|ando, Florida, o

 

 
 

JOHN ANTOON ll
nited States District Judge

Copies furnished to:
Counse| of Record
Unrepresented Parties

 

3 Exhibit B, which is attached to the Amended Complaint, contains the sole
reference to the alleged deposit agreement. Exhibit B is a standard bank document-titled
“General Business Resolution"-|isting the authorized signatories to l\/loog’s account |n
the fine print of that document, there is a provision stating that “the depositor agrees to be
bound by the terms of the applicable Deposit Account Agreement(s), as may be revised or
amended from time to time.” (§_Y Doc. 15 at 13).

 

 

